Case:17-03283-LTS Doc#:7233 Filed:06/05/19 Entered:06/05/19 17:22:32                                      Desc: Main
                           Document Page 1 of 13


                                 UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF PUERTO RICO


                                                             )     PROMESA
 In re                                                       )     Title III
                                                             )
 THE FINANCIAL OVERSIGHT AND                                 )     No. 17 BK 3283-LTS
 MANAGEMENT BOARD FOR PUERTO RICO,                           )
                                                             )     (Jointly Administered)
                                                             )
 As a representative of                                      )     Re: ECF Nos. 4232, 4240, 5778, 5985,
                                                             )     5799, 5777, 5784, 5786, 5787, 5806,
                                                                   5819, 5821, and 5776
 THE COMMONWEALTH OF PUERTO RICO                             )
 et al.,                                                     )     Hearing date: June 12, 2019 at 9:30 a.m.
                                                                   (Atlantic Standard Time)
                                                             )     Objections filed: none
                                       Debtors.1             )
                                                             )

                         FEE EXAMINER’S FIFTH INTERIM REPORT ON
                             PROFESSIONAL FEES AND EXPENSES
                             (OCTOBER 1, 2018-JANUARY 31, 2019)

          I.       SUMMARY OF UNCONTESTED FEE APPLICATIONS FOR THE FIFTH
                   INTERIM AND PRIOR COMPENSATION PERIODS

          II.      NOTICE OF DEFERRAL OF SPECIFIC THIRD, FOURTH, AND FIFTH
                   APPLICATIONS FOR CONSIDERATION AT THE JULY 24, 2019
                   OMNIBUS HEARING OR AT A LATER DATE

 TO:      HON. LAURA TAYLOR SWAIN,
          UNITED STATES DISTRICT JUDGE




 1
  The Debtors in these Title III Cases, along with each Debtor’s respective Title III case number and the last four (4)
 digits of each Debtor’s federal tax identification number, as applicable, are the: (i) Commonwealth of Puerto Rico
 (Bankruptcy Case No. 17 BK 3283-LTS) (Last Four Digits of Federal Tax ID: 3481); (ii) Puerto Rico Sales Tax
 Financing Corporation (“COFINA”) (Bankruptcy Case No. 17 BK 3284-LTS) (Last Four Digits of Federal Tax
 ID: 8474); (iii) Puerto Rico Highways and Transportation Authority (“HTA”) (Bankruptcy Case
 No. 17 BK 3567-LTS) (Last Four Digits of Federal Tax ID: 3808); (iv) Employees Retirement System of the
 Government of the Commonwealth of Puerto Rico (“ERS”) (Bankruptcy Case No. 17 BK 3566-LTS) (Last Four
 Digits of Federal Tax ID: 9686); and, (v) Puerto Rico Electric Power Authority (“PREPA”) (Bankruptcy Case
 No. 17 BK 4780-LTS) (Last Four Digits of Federal Tax ID: 3747) (Title III case numbers are listed as Bankruptcy
 Case numbers due to software limitations).
Case:17-03283-LTS Doc#:7233 Filed:06/05/19 Entered:06/05/19 17:22:32                        Desc: Main
                           Document Page 2 of 13


                                         INTRODUCTION

        Early in these proceedings, the Fee Examiner and counsel held an introductory open

 meeting for the 35 professional firms then subject to the Title III review process and sections 316

 and 317 of PROMESA. A similar session will take place the afternoon before the June 12, 2019

 omnibus hearing to give professionals another opportunity to ask questions, voice concerns, and

 generally strengthen the dialogue between the Fee Examiner and professionals.

        Since that first session, the number of professionals subject to review has grown to

 50 firms and the total fees and expenses submitted for review has grown beyond $400 million.

 In many instances, for many professionals, the review process has become more familiar—

 easier, if not easy, to navigate. To date, neither the Fee Examiner nor any other party in interest

 has found it necessary to file an objection—though any party in interest may do so and the Fee

 Examiner has reserved the right to object on the basis of issues that are familiar to the Court,

 including duplication of efforts, overstaffing, and rate increases.

        Litigation is growing dramatically as are the day-to-day tactical and strategic and billing

 judgments required of professionals. The professional fee burden on the Commonwealth

 increases dramatically as litigation proliferates. In addition, the pending Rule 9019 motion to

 approve the PREPA restructuring support agreement, and similar agreements expected from

 other debtors, raises the potential for significant additional obligations for the professional fees

 sought by plan supporters. The Fee Examiner continues to discuss these issues with the parties.

                            SUMMARY OF RECOMMENDATIONS

        With this report, the Fee Examiner:

                --Recommends Court approval of the interim fee applications
                detailed on Exhibit A; and

                --Notifies the Court, consistent with paragraphs 2.h and 2.k of the
                Second Amended Order Setting Procedures for Interim

                                                   2
Case:17-03283-LTS Doc#:7233 Filed:06/05/19 Entered:06/05/19 17:22:32                                  Desc: Main
                           Document Page 3 of 13


                  Compensation and Reimbursement of Expenses of Professionals
                  [Dkt. No. 3269] (the “Interim Compensation Order”), that the Fee
                  Examiner and the applicants listed on Exhibit B are in productive
                  discussions and—to continue their dialogue—have agreed to
                  adjourn their consideration to the July 24, 2019 omnibus hearing or
                  another date convenient for the Court.

                 PRESUMPTIVE STANDARDS MOTION: RATE INCREASES

         At the December 19, 2018 hearing, the Court denied without prejudice the Fee

 Examiner’s Motion to Impose Additional Presumptive Standards: Rate Increases and the

 Retention of Expert Witnesses or Other Sub-Retained Professionals (the “Motion”) [Dkt.

 No. 4370], explicitly inviting the resubmission of a proposed order after additional analysis and

 discussion with the professionals.2 The Fee Examiner and counsel have done that and, on

 June 4, 2019, submitted a revised form of order with the Informative Motion of the Fee Examiner

 Submitting Revised Proposed Order Imposing Additional Presumptive Standards [Dkt.

 No. 7214], reflecting the Court’s comments and the diverse circumstances of many

 professionals. The Fee Examiner is unaware of any objection to the new form of order, which

 again has been widely circulated.

         The fifth interim fee period, concluding with January 31, 2019, included fees attributable

 to hourly rate increases for many professionals. In all instances, the Fee Examiner’s

 recommendations and negotiated resolutions have applied the standards outlined in the revised

 form of presumptive standards order. Professionals either have provided adequate justification

 for rate increases above the rate of inflation or have accepted deductions to their fifth interim

 fees to accommodate the rate increase concerns.




 2
  “[I]t is my intention to impose on you, and impose on everyone, to have another round of discussions….”
 December 19, 2018 Tr. at 11.



                                                         3
Case:17-03283-LTS Doc#:7233 Filed:06/05/19 Entered:06/05/19 17:22:32                      Desc: Main
                           Document Page 4 of 13


                      FIFTH INTERIM FEE PERIOD OBSERVATIONS

        This Report addresses some of the professional fees and expenses timely submitted for

 approval and subject to review and recommendation for the Fifth Interim Fee Period (October 1,

 2018 – January 31, 2019), along with held over applications from prior interim periods. The Fee

 Examiner has continued to see improved compliance from most professionals with the standards

 and guidelines imposed since the outset, with many professionals pre-emptively removing

 charges and expenses from their fee applications that otherwise might have been the subject of

 Fee Examiner objections.

        The Oversight Board’s establishment of the Special Claims Committee on August 28,

 2018 and the two stipulations governing the procedures for bringing more than 200 recently filed

 adversary proceedings already have been the subject of separate comments from the Fee

 Examiner. See Fee Examiner’s Limited Response and Reservation of Rights with Respect to

 Urgent Joint Motion and Stipulation Regarding Joint Prosecution of Debtor Causes of Action

 [Dkt. No. 6331] and Fee Examiner’s Limited Response and Reservation of Rights with Respect to

 Urgent Joint Motion for Entry of Order Approving Stipulation and Agreed Order Related to

 Joint Prosecution of Certain Causes of Action of HTA and ERS [Dkt. No. 6906]. The Fee

 Examiner and counsel also have had separate discussions with counsel for the Special Claims

 Committee and the Creditors’ Committee about duplicative efforts.

        This report reiterates that, notwithstanding the approval of the two joint prosecution

 agreements, the Fee Examiner remains concerned about the potential for inefficiency and

 duplication of efforts in the management of this significant portfolio of litigation. The Special

 Claims Committee itself has retained at least four of its own professionals, including Brown

 Rudnick, LLP (counsel); Gierbolini & Carrol (counsel); Estrella LLC (Puerto Rico counsel); and

 DiCicco, Gulman & Company, LLP (financial advisor). The UCC has hired at least one

                                                  4
Case:17-03283-LTS Doc#:7233 Filed:06/05/19 Entered:06/05/19 17:22:32                                  Desc: Main
                           Document Page 5 of 13


 additional professional to work on the adversary cases, Genovese, Joblove & Battista (special

 litigation counsel). Some of these new professionals have submitted fee applications, but the Fee

 Examiner has deferred their consideration to allow a more comprehensive evaluation of the issue

 of duplication and for a detailed comparison of the tasks delegated to each new professional.

 Filsinger Energy Partners

         With this Report, the Fee Examiner recommends the approval of the fourth and fifth

 interim fee applications of Filsinger Energy Partners. As noted in prior reports, AAFAF and

 PREPA retained Filsinger post-hurricanes in December 2017 to serve as the Chief Financial

 Advisor to PREPA, with responsibility for a range of functions including budgeting, cash

 management, the development of operational reforms, coordinating federal disaster recovery

 funding and compliance requirements, advising on fiscal and transformation plans and

 projections, and—ultimately—implementing the fiscal and transformation plans.

         The Fee Examiner has elected not to evaluate strictly Filsinger’s compliance with the

 standards and guidelines. The reasons for this are three-fold. First, the vast majority of

 Filsinger’s work relates to storm remediation and recovery, coordinating with FEMA and other

 disaster relief and assessing and rebuilding the island’s electrical grid. None of that work is

 related directly to the Title III cases and, as such, is not subject to the requirements of

 PROMESA Section 316 and 317.3 Second, the nature of Filsinger’s work is such that

 compliance with traditional bankruptcy billing guidelines for lawyers is neither practical nor

 reasonable. The operational nature of Filsinger’s work means much of it takes place in the field,

 in a setting where .1 hour timekeeping would add no value and simply create additional burden



 3
  Indeed, a significant portion of Filsinger’s fees may be reimbursed by FEMA and, thus, would not be borne by
 PREPA.



                                                         5
Case:17-03283-LTS Doc#:7233 Filed:06/05/19 Entered:06/05/19 17:22:32                        Desc: Main
                           Document Page 6 of 13


 for the professionals. Finally, given the controversy inherent in PREPA’s recovery and

 transformation and the critical nature of the information about the island’s energy infrastructure,

 more detailed timekeeping would result in the need for hours of redaction, adding administrative

 burden but little else.

         On several island visits, the Fee Examiner and counsel have spent time with the Filsinger

 team, including in the field, studied some of Filsinger’s publicly-available work product, and

 reviewed the firm’s time entries for authenticity and accuracy to the extent possible. The Fee

 Examiner has verified compliance with PREPA’s contractual expense guidelines. However, he

 has not applied all of the standards applicable to other professionals and does not intend to do so

 unless the nature of Filsinger’s work shifts significantly from an operational role to a

 restructuring advisory role.

 Post-Effective Date COFINA fees

         COFINA’s plan of adjustment became effective on February 12, 2019 and requires the

 filing of final fee applications by June 12, 2109. The Fee Examiner intends to report on final fee

 applications for work performed through the effective date in connection with the October 30,

 2019 omnibus hearing. AAFAF recently informed the Fee Examiner that the Puerto Rico

 government will require a Court-supervised process for the approval of post-effective date

 COFINA fees, and the Fee Examiner is working with AAFAF and its counsel to develop a

 protocol for the Court’s consideration of these fees.

 Remaining Professionals

         With respect to the other interim applications recommended for approval, no objections

 have been filed to any of them. Exhibit A attached here lists all of the Fifth (and prior deferred)

 Interim Fee Period applications now recommended for approval and the recommended

 adjustments to each of them.

                                                  6
Case:17-03283-LTS Doc#:7233 Filed:06/05/19 Entered:06/05/19 17:22:32                      Desc: Main
                           Document Page 7 of 13


        Where deviation from the guidelines and presumptions occurs, the professional has made

 a showing sufficient to answer initial questions and challenges. Exhibit B lists applications

 recommended for deferral as well as applications filed after the Fee Examiner’s deadline or

 applications initially supported by incomplete data or documentation. Like every fee and

 expense application, whenever submitted, they all remain subject to Court approval of final

 applications at the conclusion of these proceedings. As negotiations continue, this Report and

 Exhibit A may be supplemented and proposed orders submitted through June 12, 2019.

                                     RELIEF REQUESTED

        For the reasons stated in this report, and in the absence of any objection, the Fee

 Examiner recommends that the Court approve under PROMESA sections 316 and 317 the

 Applications listed on Exhibit A and permit the deferral of the other applications listed on

 Exhibit B to the omnibus hearing scheduled for July 24, 2019 or a later date.

        Dated: June 5, 2019.

        WE HEREBY CERTIFY that on this date, we electronically filed the foregoing report

 with the Clerk of the Court using the CM/ECF system that will send notification of such filing to

 all attorneys of record registered in the use of the CM/ECF system.

                                              EDGE Legal Strategies, PSC


                                               s/Vilmarys M. Quiñones Cintrón
                                              Eyck O. Lugo
                                              Vilmarys M. Quiñones Cintrón
                                              252 Ponce de León Avenue
                                              Citibank Tower, 12th Floor
                                              San Juan, PR 00918
                                              Telephone: (787) 522-2000
                                              Facsimile: (787) 522-2010

                                              Puerto Rico Counsel for Fee Examiner



                                                  7
Case:17-03283-LTS Doc#:7233 Filed:06/05/19 Entered:06/05/19 17:22:32      Desc: Main
                           Document Page 8 of 13


                                     GODFREY & KAHN, S.C.
                                     One East Main Street, Suite 500
                                     Madison, WI 53703
                                     Telephone: (608) 257-3911
                                     Facsimile: (608) 257-0609

                                     Brady C. Williamson (Pro Hac Vice)
                                     Fee Examiner

                                     Katherine Stadler (Pro Hac Vice)
                                     Counsel for the Fee Examiner
 20702127.1




                                        8
                                  Case:17-03283-LTS       Doc#:7233 Filed:06/05/19 Entered:06/05/19 17:22:32
                                               In re: The Financial Oversight and Management Board for Puerto Rico, as a representative of
                                                                                                                                                                      Desc: Main
                                                                           Document
                                                                          The               Page
                                                                              Commonwealth of Puerto 9  ofet13
                                                                                                     Rico,   al.
                                                                                                                                                                                                      EXHIBIT A
                                                                                          PROMESA Title III No. 17 BK 3283‐LTS

        Fourth ‐ Fifth Interim Fee Period Applications Recommended:
                                                                                                                                                            Fee Examiner's
                                                                                                                           Fee Examiner's         Interim                       Interim Fees         Interim Expenses
                                                                                                       Interim Fees                                         Recommended
        Applicant                                                          Compensation Period                             Recommended           Expenses                    Recommended for        Recommended for
                                                                                                        Requested                                              Expense
                                                                                                                          Fee Adjustments       Requested                         Approval               Approval
                                                                                                                                                             Adjustments
        Puerto Rico Counsel to PREPA
        Cancio, Nadal, Rivera & Diaz, PSC [Dkt. No. 4232 ‐‐ 17‐04780
   1                                                                         6/01 ‐ 9/30/2018      $        378,910.00 $         7,142.25 $          133.13 $          ‐     $     371,767.75 $                 133.13
        Dkt. No. 1021]
        Chief Financial Advisor to PREPA
        Filsinger Energy Partners [Dkt. No. 4240 ‐‐ 17‐04780 Dkt. No.
   2                                                                         6/01 ‐ 9/30/2018      $      4,658,183.60 $              ‐     $    343,922.99 $          ‐     $    4,658,183.60 $            343,922.99
        1022]
        Special Counsel to FOMB

   3    Luskin Stern & Eisler LLP [Dkt. No. 5778]                          10/1/2018 ‐ 1/31/2019   $        547,219.50 $          605.50 $         1,314.13 $         2.62 $       546,614.00 $               1,311.51
        Local Claims Counsel for FOMB

   4    Estrella, LLC [Dkt. No. 5985]                                      10/1/2018 ‐ 1/31/2019   $         21,876.00 $          355.00 $         1,208.26 $          ‐     $      21,521.00 $               1,208.26

        Chief Financial Advisor to PREPA
        Filsinger Energy Partners [Dkt. No. 5799 and 17‐04780 Dkt. No.
   5                                                                       10/1/2018 ‐ 1/31/2019   $      4,614,400.90 $              ‐     $    297,381.32 $          ‐     $    4,614,400.90 $            297,381.32
        1131]
        Financial Consultant to AAFAF

   6    Bluhaus Capital LLC [Dkt. No. 5777]                                10/1/2018 ‐ 1/31/2019   $        520,000.00 $              ‐     $           ‐   $          ‐     $     520,000.00 $                     ‐

        Puerto Rico Counsel for COFINA Agent

   7    Nilda M. Navarro‐Cabrer [Dkt. No. 5784]                            10/1/2018 ‐ 2/12/2019   $         61,737.50 $              ‐     $         24.78 $          ‐     $      61,737.50 $                  24.78

        Information Agent to the Official Committee of Retired Employees

   8    Marchand ICS Group [Dkt. No. 5786]                                 10/1/2018 ‐ 1/31/2019   $         64,746.00 $              ‐     $      1,492.90 $          ‐     $      64,746.00 $               1,492.90
        Members of the Official Committee of Retired Employess

   9    Retired Employees Committee Members [Dkt. No. 5787]                10/1/2018 ‐ 1/31/2019   $                  ‐   $           ‐     $        286.75 $          ‐     $            ‐     $               286.75
        Actuaries and Consultants to the Official Committee of Retired Employees
  10    Segal Consulting [Dkt. No. 5806]                                   10/1/2018 ‐ 1/31/2019   $        312,422.00 $         2,846.65 $        1,237.68 $       154.27 $       309,575.35 $               1,083.41

        Communications Advisor to the Official Committee of Unsecured Creditors

  11    Kroma Advertising Inc. [Dkt. No. 5819]                             9/16/2018 ‐ 1/15/2019   $        120,000.00 $              ‐     $           ‐   $          ‐     $     120,000.00 $                     ‐

        Member of the Official Committee of Unsecured Creditors

  12    American Federation of Teachers [Dkt. No. 5821]                    1/1/2018 ‐ 12/31/2018   $                  ‐   $           ‐     $      3,235.10 $          ‐                      0 $             3,235.10

        Financial Advisor to the Mediation Team

  13    Phoenix Management Services, LLC [Dkt. No. 5776]                   10/1/2018 ‐ 2/3/2019    $        132,756.50 $          225.00 $              ‐   $          ‐     $     132,531.50 $                     ‐




20346304.1                                                                                                                                                                                                  as of 6/5/2019
                                  Case:17-03283-LTS       Doc#:7233 Filed:06/05/19 Entered:06/05/19 17:22:32
                                               In re: The Financial Oversight and Management Board for Puerto Rico, as a representative of
                                                                                                                                                                          Desc: Main
                                                                          Document
                                                                          The Commonwealth Page
                                                                                           of Puerto10   ofet13
                                                                                                     Rico,   al.
                                                                                                                                                                                                     EXHIBIT B
                                                                                               PROMESA Title III No. 17 BK 3283‐LTS

        Second ‐ Fifth Interim Fee Period Applications Deferred to July 24, 2019
                                                                                                                                                                Fee Examiner's
                                                                                                                             Fee Examiner's         Interim                         Interim Fees    Interim Expenses
                                                                                                          Interim Fees                                          Recommended
        Applicant                                                            Compensation Period                             Recommended           Expenses                      Recommended for   Recommended for
                                                                                                           Requested                                               Expense
                                                                                                                            Fee Adjustments       Requested                           Approval          Approval
                                                                                                                                                                 Adjustments
        Financial Advisors to the Puerto Rico Fiscal Agency and Financial Advisory Authority
 1‐a Ankura Consulting Group, LLC [Dkt. No. 2751]                              10/01 ‐ 1/31/2018      $      3,937,979.00                     $    175,457.10
        Financial Advisors to PREPA
 1‐b Ankura Consulting Group, LLC [Dkt. No. 2755]                              10/01 ‐ 1/31/2018      $      3,475,283.50                     $    153,684.90
        Financial Advisors to Commonwealth
 2‐a Ankura Consulting Group LLC [Dkt. No. 3564]                               2/01 ‐ 5/31/2018       $      2,002,323.50                     $    128,217.60
        Financial Advisors to PREPA
     Ankura Consulting Group LLC [17‐04780 Dkt. No. 918; First
 2‐b                                                                           2/01 ‐ 5/31/2018       $      3,325,832.00                     $    261,639.11
     Amended Dkt. No. 3658]
     Investment Banker and Financial Advisor to FOMB
  3 Citigroup Global Markets Inc. [Dkt. No. 4020]                              2/01 ‐ 5/31/2018       $      1,803,571.43                     $     40,912.98
     Bankruptcy Counsel to Debtors ‐ Commonwealth
 4‐a Proskauer Rose LLP [Dkt. No. 4280]                                        6/01 ‐ 9/30/2018       $      8,001,864.20                     $    228,540.36
     Bankruptcy Counsel to Debtors ‐ COFINA
 4‐b Proskauer Rose LLP [Dkt. No.4279 ‐‐ 17‐03284 Dkt. No. 348]                6/01 ‐ 9/30/2018       $      1,177,407.10                     $     59,541.78
      Counsel for Debtors ‐ HTA
  4‐c Proskauer Rose [Dkt. No. 4284 ‐‐ 17‐03567 Dkt. No. 528]                  6/01 ‐ 9/01/2018       $      1,349,179.70                     $     40,907.03
      Counsel for Debtors ‐ ERS
 4‐d Proskauer Rose [Dkt. No. 4292 ‐‐ 17‐03566 Dkt. No. 345]                   6/01 ‐ 9/30/2018       $        624,262.00                     $     10,753.07
     Counsel for Debtors ‐ PREPA
 4‐e Proskauer Rose [Dkt. No. 4287 ‐‐ 17‐04780 Dkt. No. 1026]                  6/01 ‐ 9/30/2018       $      1,081,438.70                     $     28,931.16
        Financial Advisors to Commonwealth
 5‐a Ankura Consulting Group, LLC [Dkt. No. 4358]                              6/01 ‐ 9/30/2018       $      2,373,633.63                     $    199,003.27
     Financial Advisors to PREPA
 5‐b Ankura Consulting Group, LLC [Dkt. No. 1048 (17‐04780)]                   6/01 ‐ 9/30/2018       $      2,779,593.00                     $    216,596.27
     Investment Banker and Financial Advisor to FOMB
  6 Citigroup Global Markets Inc. [Dkt. No. 4897]                              6/01 ‐ 9/30/2018       $      1,975,000.00                     $     20,450.63
     Financial Advisor and Investment Banker to AAFAF
   7    Rothschild & Co US Inc. [Dkt. No. 4260]                                6/01 ‐ 9/30/2018           PREVIOUSLY          APPROVED        $     63,468.70
        Counsel to AAFAF ‐ Commonwealth
 8‐a O'Melveny & Myers [Dkt. No. 4298]                                         6/01 ‐ 9/30/2018       $      4,967,118.86                     $    125,613.01
        Counsel to AAFAF ‐ COFINA
 8‐b O'Melveny & Myers [Dkt. No. 4283 ‐‐ 17‐03284 Dkt. No. 350]                6/01 ‐ 9/30/2018       $      1,339,632.66                     $      4,436.91
        Counsel to AAFAF ‐ HTA
  8‐c O'Melveny & Myers [Dkt. No. 4286 ‐‐ 17‐3567 Dkt. No. 527]                6/01 ‐ 9/30/2018       $         54,282.40                     $      1,225.20
        Counsel for AAFAF ‐ ERS
 8‐d O'Melveny & Myers [Dkt. No. 4288 ‐‐ 17‐03566 Dkt. No. 346]                6/01 ‐ 9/30/2018       $        184,302.74                     $      5,587.39




20346304.1                                                                                                                                                                                                 as of 6/5/2019
                                    Case:17-03283-LTS       Doc#:7233 Filed:06/05/19 Entered:06/05/19 17:22:32
                                                 In re: The Financial Oversight and Management Board for Puerto Rico, as a representative of
                                                                                                                                                                       Desc: Main
                                                                            Document
                                                                            The Commonwealth Page
                                                                                             of Puerto11   ofet13
                                                                                                       Rico,   al.
                                                                                                                                                                                                  EXHIBIT B
                                                                                           PROMESA Title III No. 17 BK 3283‐LTS

        Second ‐ Fifth Interim Fee Period Applications Deferred to July 24, 2019
                                                                                                                                                             Fee Examiner's
                                                                                                                          Fee Examiner's         Interim                         Interim Fees    Interim Expenses
                                                                                                       Interim Fees                                          Recommended
        Applicant                                                          Compensation Period                            Recommended           Expenses                      Recommended for   Recommended for
                                                                                                        Requested                                               Expense
                                                                                                                         Fee Adjustments       Requested                           Approval          Approval
                                                                                                                                                              Adjustments
        Counsel to AAFAF ‐ PREPA

 8‐e O'Melveny & Myers [Dkt. No. 4327 ‐‐ 17‐04780 Dkt. No. 1030]              8/10 ‐ 9/30/2018     $        407,832.68                     $      4,650.14

        Bankruptcy Counsel to Debtors ‐ Commonwealth
 9‐a Proskauer Rose LLP [Dkt. No. 7045]                                    10/1/2018 ‐ 1/31/2019   $      7,039,833.22                     $    286,789.32
     Bankruptcy Counsel to Debtors ‐ COFINA

 9‐b Proskauer Rose LLP [Dkt. No.7054 ‐‐ 17‐03284 Dkt. No. 636]            10/1/2018 ‐ 2/12/2019   $      4,598,569.08                     $     93,096.52

        Counsel for Debtors ‐ HTA
  9‐c Proskauer Rose [Dkt. No. 7047 ‐‐ 17‐03567 Dkt. No. 565]              10/1/2018 ‐ 1/31/2019   $        913,485.37                     $     43,161.01
        Counsel for Debtors ‐ ERS
 9‐d Proskauer Rose [Dkt. No. 7049 ‐‐ 17‐03566 Dkt. No. 521]               10/1/2018 ‐ 1/31/2019   $        764,444.39                     $     49,023.60
     Counsel for Debtors ‐ PREPA
 9‐e Proskauer Rose [Dkt. No. 7052 ‐‐ 17‐04780 Dkt. No. 1247]              10/1/2018 ‐ 1/31/2019   $      2,690,790.26                     $     78,301.24
        Financial Adviosr to FOMB
  10    Ernst & Young LLP [Dkt. No. 5808]                                  10/1/2018 ‐ 1/31/2019   $      3,053,407.50                     $    121,966.01
        FOMB ‐ Special Claims Committee
  11    Brown Rudnick LLP [ Dkt. No. 5705]                                11/28/2018 ‐ 1/31/2019   $      1,567,375.50                     $     64,470.84
        Advisor FOMB ‐ COFINA

 12‐a Alvarez & Marsal [Dkt. No. 5789 and 17‐03284 Dkt. No. 623]           10/1/2018 ‐ 1/31/2019   $        358,890.75                     $           ‐

        Advisor FOMB ‐ Commonwealth
 12‐b Alvarez & Marsal [Dkt. No. 5793]                                     10/1/2018 ‐ 1/31/2019   $      1,997,295.75                     $     22,518.22
        Advisor FOMB ‐ ERS

 12‐c Alvarez & Marsal [Dkt. No. 5795 and 17‐03566 Dkt. No. 396]           10/1/2018 ‐ 1/31/2019   $        282,318.75                     $           ‐

        Advisor FOMB ‐ HTA
 12‐d Alvarez & Marsal [Dkt. No. 5797]                                     10/1/2018 ‐ 1/31/2019   $        178,886.25                     $           ‐
      Macroeconomic Consultant to FOMB
  13    Andrew Wolfe [Dkt. No. 6982]                                       10/1/2018 ‐ 1/31/2019   $        100,000.00                     $      3,235.85
        Independent Forensic Analysis Team to FOMB
  14    Duff & Phelps LLC [Dkt. No. 5800]                                  11/1/2018 ‐ 1/31/2019   $      1,914,104.50                     $     71,798.08
      Consulting Services Provider to FOMB ‐ PREPA
      McKinsey & Company, Inc. [Dkt. No. 5802 and 17‐04780 Dkt.
 15‐a                                                                      10/1/2018 ‐ 1/31/2019   $      2,960,000.00                     $           ‐
      No. 1132]
      Consulting Services Provider to FOMB ‐ Commonwealth
 15‐b McKinsey & Company, Inc. [Dkt. No. 5804]                             10/1/2018 ‐ 1/31/2019   $      5,670,000.00                     $           ‐
      Consulting Services Provider to FOMB ‐ HTA
      McKinsey & Company, Inc. [Dkt. No. 5805 and 17‐03567 Dkt.
 15‐c                                                                      10/1/2018 ‐ 1/31/2019   $      1,240,000.00                     $           ‐
      No. 543]




20346304.1                                                                                                                                                                                              as of 6/5/2019
                                    Case:17-03283-LTS       Doc#:7233 Filed:06/05/19 Entered:06/05/19 17:22:32
                                                 In re: The Financial Oversight and Management Board for Puerto Rico, as a representative of
                                                                                                                                                                       Desc: Main
                                                                            Document
                                                                            The Commonwealth Page
                                                                                             of Puerto12   ofet13
                                                                                                       Rico,   al.
                                                                                                                                                                                                  EXHIBIT B
                                                                                          PROMESA Title III No. 17 BK 3283‐LTS

        Second ‐ Fifth Interim Fee Period Applications Deferred to July 24, 2019
                                                                                                                                                             Fee Examiner's
                                                                                                                          Fee Examiner's         Interim                         Interim Fees    Interim Expenses
                                                                                                       Interim Fees                                          Recommended
        Applicant                                                          Compensation Period                            Recommended           Expenses                      Recommended for   Recommended for
                                                                                                        Requested                                               Expense
                                                                                                                         Fee Adjustments       Requested                           Approval          Approval
                                                                                                                                                              Adjustments
        Counsel for PREPA
  16    Greenberg Traurig [Dkt. No. 5716 and 17‐04780 Dkt. No. 1129]       10/1/2018 ‐ 1/31/2019   $      1,040,868.60                     $     18,115.44
        Puerto Rico Counsel for PREPA
        Cancio Nadal Rivera & Diaz P.S.C. [Dkt. No. 5810 and 17‐04780
  17                                                                       10/1/2018 ‐ 1/31/2019   $        541,280.00                     $        756.22
        Dkt. No. 1133]
        Financial Advisors to PREPA
  18    Ankura Consulting Group, LLC [Dkt. No. 1137 (17‐04780)]            10/1/2018 ‐ 1/31/2019   $      3,080,936.50                     $    228,902.66
        Special Debt Financing Counsel for PREPA
        Norton Rose Fulbright US LLP [Dkt. No. 5717 and 17‐04780 Dkt.
  19                                                                       10/1/2018 ‐ 1/31/2019   $        424,724.50                     $           ‐
        No. 1130]
        Counsel to AAFAF ‐ PREPA
 20‐a O'Melveny & Myers [Dkt. No. 6042 and 1147 (17‐04780)]               10/1/2018 ‐ 1/31/2019    $      4,076,587.31                     $     57,507.47
      Counsel to AAFAF ‐ COFINA
 20‐b O'Melveny & Myers [Dkt. No. 6043]                                    10/1/2018 ‐ 1/31/2019   $      1,412,850.36                     $     16,394.02
      Counsel for AAFAF ‐ ERS
 20‐c O'Melveny & Myers [Dkt. No. 6044]                                    10/1/2018 ‐ 1/31/2019   $        188,464.21                     $     10,558.23
      Counsel to AAFAF ‐ HTA
 20‐d O'Melveny & Myers [Dkt. No. 6045]                                    10/1/2018 ‐ 1/31/2019   $        180,162.60                     $      6,214.30
      Counsel to AAFAF ‐ Commonwealth
 20‐e O'Melveny & Myers [Dkt. No. 6047]                                    10/1/2018 ‐ 1/31/2019   $      4,402,648.26                     $    136,119.82
      Counsel to AAFAF
  21 DLA Piper [Dkt. No. 5801]                                             10/1/2018 ‐ 1/31/2019   $        152,473.00                     $        568.53
      Puerto Rico Counsel for AAFAF
  22    Marini Pietrantoni Muniz LLC [Dkt. No. 5825]                       10/1/2018 ‐ 1/31/2019   $        302,011.65                     $      5,930.22
        Macroeconomic Support Services to AAFAF
  23    DevTech Systems, Inc. [Dkt. No. 5973]                              8/1/2018 ‐ 1/31/2019    $        610,457.65                     $           ‐
        COFINA Agent
  24    Bettina Whyte [Dkt. No. 5780]                                      10/1/2018 ‐ 2/12/2019   $        158,770.00                     $      1,686.98
        Counsel to COFINA Agent
  25    Willkie Farr & Gallagher LLP [Dkt. No. 5782]                       10/1/2018 ‐ 2/12/2019   $        522,279.50                     $     13,607.57
        Special Municipal Bankruptcy Counsel for COFINA Agent
  26    Klee Tuchin Bofdanoff & Stern LLP [Dkt. No. 5783]                  10/1/2018 ‐ 2/12/2019   $        279,280.50                     $        379.61
        Service Agent for Debtors
        EPIQ Corporate Restructing, LLC and EPIQ eDiscovery Solutions
  27                                                                      8/14/2018 ‐ 11/30/2018   $        148,745.00                     $    103,537.58
        [Dkt. No. 5917]
        Puerto Rico Counsel to FOMB
  28    O'Neill & Borges LLC [Dkt. No. 6296]                               10/1/2018 ‐ 1/31/2019   $        418,754.85                     $      6,604.94
        Counsel to the Official Committee of Retired Employees
  29    Jenner & Block LLP [Dkt. No. 5781 CORRECTED by 5891]               10/1/2018 ‐ 1/31/2019   $      1,600,680.36                     $     70,178.13



20346304.1                                                                                                                                                                                              as of 6/5/2019
                                  Case:17-03283-LTS       Doc#:7233 Filed:06/05/19 Entered:06/05/19 17:22:32
                                               In re: The Financial Oversight and Management Board for Puerto Rico, as a representative of
                                                                                                                                                                        Desc: Main
                                                                          Document
                                                                          The Commonwealth Page
                                                                                           of Puerto13   ofet13
                                                                                                     Rico,   al.
                                                                                                                                                                                                   EXHIBIT B
                                                                                           PROMESA Title III No. 17 BK 3283‐LTS

        Second ‐ Fifth Interim Fee Period Applications Deferred to July 24, 2019
                                                                                                                                                              Fee Examiner's
                                                                                                                           Fee Examiner's         Interim                         Interim Fees    Interim Expenses
                                                                                                        Interim Fees                                          Recommended
        Applicant                                                          Compensation Period                             Recommended           Expenses                      Recommended for   Recommended for
                                                                                                         Requested                                               Expense
                                                                                                                          Fee Adjustments       Requested                           Approval          Approval
                                                                                                                                                               Adjustments
        Financial Advisor to the Official Committee of Retired Employees
  30    FTI Consulting Inc. [Dkt. No. 5785]                                 10/1/2018 ‐ 1/31/2019   $        925,735.00                     $     74,704.99
        Puerto Rico Counsel for the Official Committee of Retired Employees
  31    Bennazar Garcia Milian C.S.P. [Dkt. No. 5811]                      10/1/2018 ‐ 1/31/2019    $        281,772.50                     $      1,540.07
        Counsel to the Official Committee of Unsecured Creditors
  32    Paul Hastings [Dkt. No. 5822]                                      10/1/2018 ‐ 1/31/2019    $      3,637,669.19                     $     89,404.29
        Puerto Rico Counsel for the Official Committee of Unsecured Creditors
  33    Casillas Santiago & Torres LLC [Dkt. No. 5818]                     10/1/2018 ‐ 1/31/2019    $        237,277.00                     $      6,690.07
        Financial Advisor to the Official Committee of Unsecured Creditors
  34    Zolfo Cooper LLC [Dkt. No. 5820]                                   10/1/2018 ‐ 1/31/2019    $      1,523,426.50                     $      8,668.60




20346304.1                                                                                                                                                                                               as of 6/5/2019
